BY THE COURT
(charging jury). 1st That to show a legal payment of the duties upon said iron it must appear that the defendants had paid the same in coin to some officer of the United States authorized by law to receive them.
2d. That a payment thereof into the treasury of the state of Florida was no payment to the United States.
3d. That the arrangement made between the state treasurer, the defendants, and the said Livingston, was an attempted fraud upon the Urited States, and was utterly void so far as the United States are concerned, and cannot operate to discharge either the principal or sureties in said bond; that the defendants were presumed to know the law, and consequently knew that a fraud was attempted in this transaction, and that the United States was no party to it, and gave no consent to it; that consequently there was no proof of payment, and the plaintiff was entitled to a verdict for the amount of duties mentioned in the bond, with interest thereon at the rate of six per cent, per annum from the time when it became due in coin; that such would be the proper verdict for the jury to find.
The verdict of the jury was in accordance with the foregoing charge.